exhibitcarolkarpoffer_image1.jpg [exhibitcarolkarpoffer_image1.jpg]    




Exhibit 10.28
                    
Carol Karp
 
 
December 1, 2016



Dear Carol:


I am pleased to confirm this offer for you to join Prothena Biosciences Inc
(“Prothena” or the “Company”). We are confident in your knowledge, expertise and
judgment, and believe your performance will meet our team’s high-quality
objectives and standards.


You will be appointed as Chief Regulatory Officer (with additional functional
responsibility for Quality and Safety) by the Board of Directors of Prothena
Corporation plc at its next meeting, scheduled to be held on December 14. In
this position, you will report to Gene Kinney (CEO and President), although your
duties, title and reporting relationship may change, based on the Company’s
needs and priorities. This is a full-time, exempt position.


Your starting salary will be $400,000.00/year, paid twice per month. Your pay is
subject to applicable taxes and withholdings.


Prothena embraces a pay-for-performance philosophy. All employees are currently
eligible for an annual cash bonus under the terms of the Company's cash
incentive plan (the Prothena Corporation plc Incentive Compensation Plan). The
amount of these annual cash bonuses are determined by the Company on the basis
of a number of factors, including industry competitiveness, Prothena’s business
strategy, and the degree to which Company, function and/or individual goals are
met. Your targeted cash bonus will be 40% of your actual plan year salaried
earnings. Any earned cash bonus will be paid no later than March 15 in the year
following the conclusion of the plan year. The cash bonus plan is operated at
the sole discretion of Prothena, is subject to review on a regular basis and may
change from time to time.


In connection with your commencement of employment, you will also be eligible to
receive an option to acquire 100,000 shares of Prothena Corporation plc. This
stock option award is at the discretion of the Compensation Committee of the
Board of Directors of Prothena Corporation plc (the “Committee”) and is subject
to the terms and conditions of the Prothena Corporation plc Amended and Restated
2012 Long Term Incentive Plan and the terms and conditions of the award
agreement for such a stock option. The grant date of this stock option will be
the date of the Committee’s next meeting, scheduled to be held on December 14,
or on such other date as determined by the Committee in its sole discretion. The
option exercise price will be equal to the closing price of Prothena Corporation
plc’s ordinary shares on the NASDAQ Global Select Market on that date. Subject
to your continued employment, the stock option will vest 25% after the first
year of active service from your employment start date, and monthly at a rate of
1/48th of the award thereafter, such that the option will fully vest after a
four-year period of continuous employment.





--------------------------------------------------------------------------------

exhibitcarolkarpoffer_image1.jpg [exhibitcarolkarpoffer_image1.jpg]    




On the first day of the month following your Start Date, you will be eligible to
participate in Prothena’s comprehensive health and welfare benefits program. On
your Start Date, you will also be eligible to participate in our retirement
benefits plan, as well as the Prothena Biosciences Inc Amended and Restated
Severance Plan. Details about these and other applicable plans will be provided
separately.


Further information regarding onboarding requirements and/or documents needed
before or after your employment start date (e.g., Employee Proprietary
Information and Invention Assignment Agreement, Code of Conduct, Form I-9
completion process, direct deposit information, Form W-4 allowance elections)
will be provided separately.


Prothena’s offer of employment is contingent upon our receiving satisfactory
results from your references, background check and drug screening, as well as
any other pre-employment testing that may be required due to the specific nature
of our industry and/or your position. Your employment is “at will.” This means
that you and Prothena each have the right to terminate the employment
relationship at any time, with or without cause. Nothing in this letter should
be taken as a guarantee of continued employment or a specific term of
employment. Further, all benefits and compensation provided by the Company are
contingent upon your continued employment.


To ensure rapid and economical resolution of any disputes regarding your
employment under this offer letter, the parties hereby agree that any and all
claims, disputes or controversies of any nature whatsoever arising out of, or
relating to, this offer letter, or its interpretation, enforcement, breach,
performance or execution, your employment with the Company or the termination of
such employment, shall be resolved, to the fullest extent permitted by law, by
final, binding and confidential arbitration in San Francisco, CA conducted
before a single arbitrator by JAMS, Inc. (“JAMS”) or its successor, under the
then applicable JAMS arbitration rules. The parties each acknowledge that by
agreeing to this arbitration procedure, they waive the right to resolve any such
dispute, claim or demand through a trial by jury or judge or by administrative
proceeding. You may be represented by legal counsel at any arbitration
proceeding. The arbitrator shall: (i) have the authority to compel adequate
discovery for the resolution of the dispute and to award such relief as would
otherwise be available under applicable law in a court proceeding; and (ii)
issue a written statement signed by the arbitrator regarding the disposition of
each claim and the relief, if any, awarded as to each claim, the reasons for the
award, and the arbitrator’s essential findings and conclusions on which the
award is based. The arbitrator, and not a court, shall also be authorized to
determine whether the provisions of this paragraph apply to a dispute,
controversy, or claim sought to be resolved in accordance with these arbitration
procedures. The parties will share the costs of arbitration equally except that
the Company will bear the cost of the arbitrator’s fee, any other type of
expense or cost that the employee would not be required to bear if the employee
were to bring the dispute or claim in court. Both parties will be responsible
for their own attorney’s fees, and the arbitrator may not award attorney’s fees
unless a statute or contract at issue specifically authorizes such an award.
This arbitration provision does not apply to claims concerning worker’s
compensation or unemployment insurance claims. Nothing in this Agreement is
intended to prevent either you or the Company from obtaining injunctive relief
in court to prevent irreparable harm pending the conclusion of any arbitration.


To accept our offer, please sign this letter and return it to Kevin Hickey by
December 5, 2016. By signing this letter, you acknowledge that it sets out our
entire agreement between you and the Company and




--------------------------------------------------------------------------------

exhibitcarolkarpoffer_image1.jpg [exhibitcarolkarpoffer_image1.jpg]    




supersedes all prior oral and written agreements, understandings, commitments
and practices. No amendments to this agreement may be made except in writing
signed by a duly authorized representative of Prothena.


We look forward to having you join Prothena. If you have any questions, or would
like additional information to help you reach a decision, please feel free to
contact Kevin at (650) 837-8545.




Sincerely,




/s/ Gene Kinney
Gene Kinney
President and CEO
Prothena Biosciences Inc












ACCEPTANCE:




/s/ Carol Karp                     12/5/16    
Carol Karp                         Date


